              Case 15-10482-KG             Doc 449        Filed 06/20/19         Page 1 of 11




                      IN THE UNITED STATES BANI~RU~'TCY COURT
                           FOR THE DISTRICT Or D~LAWAR~

 I~~ z~e;                                                           Chapter 7

 CI-IROMCRAFT REVINGTON,INC., et al.'                               Case No. 1 S-~082(KG)
                                                                    Jointly Administered

                                    Debtot5.                        Hearing Date: To Be Herd With TIER
                                                                    Objection Deadli~~e: To Be lletei•mined

        SECOND ANll T'II~tAL ~`E~ APPLICATION BY GIULIANU MILL~I2 AI~~D
           Ct~IvIgA1~Y, ~,Ti..L ~'~lZ la~LOi~'A,1VC~ t3F C~'ili~IP~NS%~,TIOIiT Ai+I3~
       R~IMBURS~M~i~T OI'EXP~NS~S, AS ACCOUNTANTS TO T~-I~ TRUST~~,
        FOI2(1) THE INTERIM P~I2IOD APRIL 1, 2016 THRQUGH JUNE 12,2419
         AND {2) THE FINAL P~RI4D JULY 31, 2015 THROUGH JUNE 12, 201.9

Name of Applicant:                                                    Giuliano Miller atld Company, LLC.

~utl~orized to Provide
Professional Se~•vices to:                                            Alfred T, Giuliano, Chapter 7 Trustee

DatE of Retention:                                                    Septembe►• 2~, 2015
                                                                      nunc fro tune to Jui~ 31, 20I5
Ixiterim Period for «+hich coi~~pe~~sation
and reimbursement is sought:                                          Apz•il i 2016 tluougl~ June 12, 2019

Amount of interim Compensation sought as
actual, i•easo~~able at~d necessary:                                  $ 61,340.00

Arnouut of inte~~im Expe~lse Reimb~u•semettit sought as
actl~ai, x•easonable and necessary:                                   ~     l,00g.aa
Final Period far «rhicli coi7~per~sation
and reiiiiburse~~~ez~t is sought:                                     July 31 201 S t~irougll June 1.2, 2Q 19

Amount of Fi~~al Conlpensat~on sought as
actual, r~easo~~able a►ic~ j~ecessary;                                $ 136,340,00

Amount of Final Expense Reimbursement so~~gt~t as
actual, ~•easonable and necessary:                                    $    1,008,80

Cro~tulativefeesfoi,fee ~rp~vlrcc~tion preparation are 4~b,808.50, of~ 5% of!oralfees


E The Debtors in these chapter 11 cases, along with the last fou~~ digits of each Debto3~'s federal tax
identification n~unber are:(1) C~iromcrafl Revington, Inc,(8904}, and (2} Sport-Haley Holdings, ina (0885). The
location of the Debto3•s' corporate t~eadc~uai•ters is 200 Union Boulevard, Suite a00, Lakewood, Colorado 8022$.
             Case 15-10482-KG     Doc 449      Filed 06/20/19     Page 2 of 11




Prior I'ee Applicatiau Hista~y;

                             R~QUESTEll;                        AI'1'ROV~ll;
    Date          Period         fees:          Expenses:           Fees:        Expenses:
   Filed;        Covered.
  04/25/17     07/3]/15 -         $75,000.00          $Q,00        $75,000.00         $0,00
               03I31i16
   Total;                         $75,000.00          $O.QO        $75,000.00         $0.00
                     Case 15-10482-KG         Doc 449       Filed 06/20/19      Page 3 of 11




                               AT'I`A,CHMENT l3 -LOCAL FORM 102/RULE 2016-2
                                    COMPrNSATIUN I3X YRUFESSIONAL
                                    APiZIL 1,20I6 THI2OIJGIi JUI~~ I2, 2019


                           ~'osition of      QS/}3A    'Total    Hourl~~    Cross
      Name of                                                                            p,~~~i~stmeiit   I~Ct A1110EiIlt
                           Applicant!        Degree    Hours      Rite     Amount             ~~~              ~S~
    Pt•ofessioual
                          Cerfircations                T3illed     {S)       (~)

Alfred T. Giuliano      Mec~~ber               1978       0.9       625       562,50              0,00           562.50
                        CFA, CIftA, CFE,                  3.0       6S0      1,950.00             OAO          1,950.00
                        CI~SV
Dotula M. Mille•        Manage~~               1980      25,5       X75     12,112,50             0,00        12,1 12.50
                        CPA/CFF, CIRA,                    6.6       49S      3,267.00             0.00         3,267.00
                        MBA, CDBV
Rabert L,. Edwards      Manager                1980      2~.3       475     11,542.50             0.00        1 f,5~12.50
                        CIRA                             22,E       X195    11,0$8,00             0,00        11,088.00

Dada M, Roach           Senior Staff           2000       7.3       375      2,737.50             0.00         2,737.50
                                                          2.2       395        8b9,00             0.00           869.00

Michael G. li~fand      Senior Staff           2003       f .3      39S        513.50             0.00           S 13.50
                        CPA, CIRA, CF'E                  18.9       425      8,032.50             0.00         8,032.50

Laura A. Goldberg       Senio~•'i'a~ S#aff     1981        1.2      3b0        432,00             0.00           432A0
                        CPA                                Q.5      395        197.50             0.00           197.50

Bradley T. Giuliano     Stiff                  20l 1     1 l.b      295      3,422.00             0.00         3,422,00
                        MBA,CIRA                           0.G      325        195.00             0.00           195.00

Marc S. Giulia~io       IT Staff               1984      1 3.3      295      4,218.50             0.00         ~,Z18.S0

Theresa A. Campbe}I     Para professional        n/a       I.0      200        200,00             O,OQ           200.00


TOTAL;                                                  141.6              ~G1,3~f0.00           ~O.QO      ~6i,3~40.00
                 Case 15-10482-KG          Doc 449     Filed 06/20/19   Page 4 of 11




                      ATTACHMENT B —LOCAL I+'OIUVI 102/RULE 206-2
                        COMPENSATION BY PROJECT CATEGORY
                   rOR THE PrRIOD APRIL Y, 2016 THitOUGH JUnTE 12, 2019


                                                               GTZUSS
                                                     TOTAL                  AAJUST,      NET 1+~~5
          PROJECT CATEGORY                                      FEES
                                                     HOURS        ~~          (~)          (~}
1. Case BacicgY~ountl &Administration —                  0,8      376.00         Q.00        376.00
   IZeviev~~ of petition, docket, and otl~et~ case
   background information.
2. Bai~l~ Accou~it & Itisuraiice Analysis --             3.5     1,708.50        Q.t}0      1,708,50
   Recaticile bank accounts arlct reE~ie~,~
   activity iticltcding insurance pre~~~ium
   refunds.
3. Reconcile ~~ Tax An€~lysis of Claims --               1,8      765.00         0.00        765,00
   Analyze tax claims and claims requiring an
   accounting, such as Ieases.
4, Employee Related Issues c~ W-2's --                  2.1       787.50         0.00        787.50
   Review pension matte►•s and en~~~loy~e
   related notices.
5. Fec Applications —Prepare Cum's                      14.1    6,808.50         0.00      6,808.50
   employment and fee applications acid
   motions to e~alplo}~.
G, Litigii~l011 Slij)~O1•t —Provide assistance          0.0         0.00         0.00          0.00
   a~i litigatio►3 matters, e~clEldifig avoidance
   inattei~s,
7, Preferences ~ticl Fraudulent Transfers              22.E     8,796.00         0.00      8,796,00
   A~i~lysis —Prepare analyses for
   preferences at~d fraudulent ta•ansfe~~s,
   including i~isolvency analyses.
8. General Ledger ~tnd Accounting                      31.8    i4,30S,50         0.00      14,305.50
   AnalS~sis — A~7alyze books and recoz•ds of
   the debtor/estate.
                 Case 15-10482-KG             Doc 449      Filed 06/20/19     Page 5 of 11




                         ATTACHMENT B --LOCAL rORM 102/RULE 2016-2
                             COR'Il'~NSATTON BY PROJECT CATEGORY
                    I`t?I2 TIDE PERIOD APRIL 1,2016 THRO~CJGH JUNE 12,2019


                                                                    GROSS
                                                         TOTAL                     ADJUST.    NET r~~S
           PR~3ECT CATEGORY
                                                         HOU1~S     F~~S             ($)        {~)
 9,     Post Petition Analysis ~                             0.0            0.00       0,00         0.00
        Re~~iew post petition tcansactioiis i~~
        books and records for potential
        recovery to the estate,
10.     C~a~e ConsoIici~.tiott r~,n~lysis -- R~vieti~r       Q.0            O,OQ       0.00         0.00
        books and records, bank accotmts, tax
        returns, and otl~er it~fo~~i~zation to
        detec~~nine i~' cases sho~fld be
        co~~solidafed.
]1,     Access and ~n~~entoa•y Reenrds —                    16.0     6,930.00          0.00     6,930.00
        Obtain access i~~to databases, do4vnload
        inforr~lation,       and      inventot•ylstore
        ~•ecords.
12.     Taa Preparation and Services --                     39.2    17,351.50          0.00    17,351.50
        Review and respond to various tax
        notices (including income, ~ayt•all,
        sales and ~~se), p~•epariug and filing
        ~~eturus when necessary.
13,     Reconsti'ucfion Accounting —                         0.0            O.QO       0.00         0.00
        Reconstruct books and records of
        debtor to Uring t~~ansactions current.
 1't,   Retiremezit Plans~Assist the Tx•ustee in             6.0     2,290.00          0.00     2,290,00
        COIItli1LllTlg ~0 jJ~Pfarm o61ig~Yioris
        required of administratoz•(as defined by
        ERISA)of any e~~~ployee benefit plans
        of tlae Debtor.
 15.    IZBV18tij'/Recover Assts ~- Identify                 3.5     1,221.50          0.00     1,221,50
        potential assets through fo~•ensic
        accou~itiFig t~esearch of records,
 16.    Travel (Retlucetl by `/z nortn~tl rite) —            d,0            Q.QO       0.00         O.OQ



Total                                                      1~1.G   $61,340.Q0         $0.00   $b1,3~10.00
              Case 15-10482-KG                Doc 449          Filed 06/20/19                Page 6 of 11




                   ATTACHMENT B - LUCAL Ij'~12M 1.02/RULE 2016-2
                               ~XP~NS~ SUMMARY
                 FOR THE PERIOD APRIL 1,20X6 THRUUGT~ JUNE l2,20X9


                                                                                                                 TOTAL
                                                          S~RVZC~ PROVIDER/                                     ~XP~NS~S
       EXPENSE CATEGORY
                                                             DESCRIPTION
                                                                                                                    ~)
Posta~c...___              __.....---              ~
Computer Assisted Legal                                Yace►• 32 ~~ages rr .10 eacI~                    ~                          3.20
Rese~rcli                                                                                               r
Facsimile                                               ~ ~1 each
Long Distance Telephone
In-house Copying                                       7,831 copies ~ x,10 each                 ~                               783.10
Outside...Copying
          ,. _.        ._...     ---               ~                _.. ..----          --........ T~      ........ _...--               _......
Local Travel         _..,_...._._                  ~_-__. .._ __                       _..._...... j......_..-------                 _.._....
Out~ot-To`vn Travel                                ~ Airfare                                  _ _ j__
                                                     Mi ea~c                     __.__.._—         i
                                                     I'a~•1GingiTolIs
                                                    _~,..._....__                  _. __            I~                          --_......---
                       __...~.---
                                                   !                                                                         __...
Tax Authorizations                                 i (1) State Business and {2)                                                   222.50
                                                      Consolidated Corp,


                                    Grand Totai:                                                        ~                    X1,008.80




Case No. 15-IOA821K~
                 Case 15-10482-KG           Doc 449          Filed 06/20/19      Page 7 of 11




                         IN THE UNITED STATES l3Ai~1KRU1'TCY COURT
                              FOIL THE llISTRICT vI~' D~LAWAR~


 In ~•e:                                                        Chapter 7

   HR4MCRAFT R~VINGTON,INC., et
 1                                                              Case No. 15-104$2(KG)

                                                         •      Jointly Administered

                                    Debtors.                    Hearing Date: To be heard with 1'I'R
                                                                Objection lleadliue; To be Determined



         S~CONll AND rINAL TWEE AYPL1CATti~N BY GIUL~ANO MILLER A~Ill
            COMPANY,LLC FOR ALLOWANCE OIL' COlV11'E7VSATIC)N AND
       R~IMBURS~iVIENT OF ~Xl'~NSES, AS ACCOUNTA~iTS TO THE T1tUST~~,
        FUR (X} THE INTERIM PERIOD APRIL 1,2016 THROUGH JUNE 12,2019
          ANll ~2~ THE FINAL Y~RIOD JULY 31, 2015 THROUGH JUNE 12~ 2019


           Pursua~it to sect~ozis 330 acrd 331 of Title 11 of the United States Code (as at~lexaded, tl~e

`Banicrupte~ Cody"), Rule 201 G of the Federal Rules of Bankruptcy Procedtu~e (the "Bankruptcy

Rules"), and Rule 201 ~-1 of the Local Rubs for the United States Bankruptcy Coiit•t .for t~~e

District of Delaware {the "Local R~~les"), Giuliano, Miller & Cofnpan}~, LLC("GMCO"),files

this Second and Final Fee Application for Aklo~~a~~ce oC Compensation and Reimbursement of

Expenses, as ~ccoux~tants to Alfred T. G11tIlaflO, Chapter 7 T~•ustee, :Foz• the Period of Ap;•il 1,

2016 tl~rougli June 12, 20l 9 ("It~terii;~ Periad"} and for the Period of July 31,201 S through June

12, 2019 {"Final Period") and in suppox•t thereof, states:




2 The Debtors in these cl3apter 11 cases, along with the last four digits of each Debtor's federal tax
identification number are:(I) Chromcraft Ctevington, inc,(8904), and (2) Sport-Haley Holdings, Ina (0885), The
locatioci of the Debtors' corporate Headquarters is 200 Union Boulevard, Suite ~k00, Lakewood, Coloc•ado 8fl228.


C:asc too. I5-10482/KG
                Case 15-10482-KG           Doc 449       Filed 06/20/19        Page 8 of 11




                                                    Bac(c~rounci


          1.        On Maz•ch S, 201 S, Chromcraft Reviugtoi~, II1C., et al. {the "Debtors"} each filed

volt~ntafy petitions far relief under Chapter 1 i of title 11 of the United States Cada (the

"Bankruptcy Code"). The cases are being jointly adznixaistez•ed foy~ proced~iral pur}~oses pursuhnt

to Bat~icruptcy Rule 1015{6).

          2.        By order aji July 31, 2015, t(~e Cou~•t co«vea~ted the Debtors' Cha~~tei• 1I cases to

ones luidea~ Ghapte~~ 7 of tl~e Bankz•uptcy Code {tl~e "COIL\'eI'S10I1"}[Docket No. 250].

          3.        Ot~ July 31, 201 S, tlae Office of tl~e United States Trustee appointed E11fi•ed `I'.

Giuliano as Chapter 7 T~•ustee for tl~e cases ("Trifstee"), which appointment remains ins effect

 Docket No. 251].

          ~,        O~1 Septe~a~bex~ 24,2015, this Catn~t ente~•ed an Order app~~oving the employment of

GMCO as Accountants and Financial Advisors to the Trustee (the "Retentio~~ ~c~der"~                  111U1C ni'O


tune to 3uly 3i, 2015 [Docket Na, 284]. The Retention Order• autho~~izes GMC4 to be

co~npe~lsated on an lioui•ly basis anct to be reimbursed for acti2al atld necessary oi~t-ofpocket

e:c~~e~~ses it incurred.

          5.        GMCO submits this Application to the Bankz~uptcy Court seeking allowance of

reasonable compensation for actual and necessary professiatial services provided to the Trustee

acid far ~•eimbuz•sen~ez~t of actual aa~d necessary out-of-pocket etpenses iticurt'CCI C~UPiIl~ tI1G I1ltC1'llll

Pe~~iod. Al] included se~~vices and costs ~oz• wllic~~ GMCO seeks compensation were perfa~~med

fo►~, or o►i behalf of, the Trustee during the Intez~i~al Pez•iod,

          G.         At all rele~~ant tines, GMCO leas been a disinterested ~ersan as that term is defined

in Sectzon 101(14) of the Bankruptcy Code and has x~at x•epz~esented no~~ held airy i~itet•est adverse

to these estates.



case ra, ~ s-~ a+szn:c
                Case 15-10482-KG            Doc 449       Filed 06/20/19      Page 9 of 11




          7.        ~'urtl~errnore, no payments have heretofot~e been made or pt'0221iSeCI    ~0 GIV~CO X01•


services rende~•ed or to be rerldei•eci in any capacit~~ whatsoever iii connection with these cases.

There is iio agreemejit oc~ understanding bet~~~een GMCD a~zd any other person other• than ~inatig

the ~l~embers of GMC~ for the sharing of compensntiori to be c~ecci~~ed far services rendered in

these cases.

          8.        The employees of GMC~ «rho have rendered px~ofessioi~al services in this case

durAng the Interim Period a~•e lister{ in AttaelaaiAerit ~ of this IV~otion, which form is included

directly behind the cove~~ sheet of this Motion. In compliance `vitl~ the RetentiaT~ Order, tl~e terms

of GMC~'s etnploymetit are as follows: GMCO charges accounting fees ozi an lioiu~ly basis at its

no~•x~lal and customary l~ou~•ly rates, wl~icfi a~~e set in accordance with each accountailt'S ~OS1~1Q11,

seniority acid e~pei~tise. For each professional, years of professio~~al elperience, hourly rate end

tata[ houc•s of ser~~ice rendered are detailed in Att~c~ament 13 of this Motion.

          9.        Du~•ing the Interira~ ~'ei•iod, GMCO provided accounting set~vices to the Trustee in

coruiection with tale estate of the De6toa•s. The set•vices z~erfort~ied by GMCO on behalf of the

T~•ustee include, without lir~iitation, the folla~ving:

                    a} GMC4 co~iducted a preliminary review for possible preferences and fraudulent

                        t~~ansfers for each of the two Debtors. Our analysis included a review of the

                        Debtor batik statements (fo~~ outgoing trac7sfers and et~ecks), Debtors' physical

                        and electronic accout~ti~zg records, and a bankruptc}T docket declaration anci

                        schedules/SOFAs. It was deter•mizaed that there were no significant i3iattei•s to

                        ~uz•sue t~iat could result an a positive monetary x•eturn to the estate.

                    b) GMCO co~npletcd taa return trial haIa2lCes foi~ ~~ears 201 S to October 3l, 201 S.




Cflse No, 15-104821KG
                Case 15-10482-KG              Doc 449         Filed 06/20/19           Page 10 of 11




                   c) GMCO }prepared and reviewed the federal izicome tax ~•etuc►~s Fot'ITl 1120 far

                       years 201 S tlli•ough Octobe~~ 3 i, 2018 (final), The related SOS(b) letters 4vez•e

                       also p~~epared.

                   d) GMCQ contial~ied to respa~~d to inquiries from 401k plan participanFs regarding

                       their• prior' diSti~ibu#ion checks.

                   e) GMCO ~'evie4ved the ~~npaid invoices t~f I~•ot~ Mountain to assist the Trustee

                       Wlt~i ~Il~ S~ttl~illellt C3~1tS CIaIIil IIi COri~L1i1C~i021 Wl~~l ~}l~ i'~COl'C~S c~~c~11aOI11lleYli.


                   ~ GMCO pt•epared tfie Ist it~tex•im and this 2~~d interim end final fee application.

          10.      Tl~e zlaturc of the wot•k performed by GMCO is fully de#riled in ttie billing entries

kept by each accountant and paz•apz•ofessioi~al. The detailed billi~ig entries are attached hereto and

made a part hereof as ~~hiUit A, In accordance with I7el. Ba~~kr. L.R. 2016-2, a summary and

breakdown by project category of the services ~~erformed is set forth in Attactiznent I3 located

directly behind the covershset of this Moiion, The fees for travel time have been i~edt~cecJ by ane

half in aceoi•dance with Del, Bc~IlIC2~. L.R. 241b-2, and this adjustment is reflected in the riet fees

on Attaclimen# B (no travel time i~~curred).

         11,       GMCO charged its no~•mal Dourly rates for ~vark of this type. The reasonable value

ofthe services rende~•ed by GMCQ to the Trustee faa• t}ae Interim Period is $61,340.00, The actliai

and necessary elpenses incur~•ed by GMCO fog• tkle lnterim Period is $1,4fl8,80 {see Attachment

~3},

         I2,       In acco~~ciance with Del. Bankr. L.R, 2016-2, GMCO cez•ti~es teat this Matio~~

complies with the Local Rules. See Certificatioji of Do~~na M. Miller, CPA attaclicd hereto as

Es~~ibit B,




Case No, IS-10~82lKG
                 Case 15-10482-KG             Doc 449           Filed 06/20/19      Page 11 of 11




                                                 Relief Regacsted

          13,         GMCO seeks an allowance and payment of $61,340.00 in fees and reit~~bt~r•setaietlt

 Of 2C1Uc~I eY~2i15~S ltl t~l~ c111101111t 0~~1,~~$.S~ f02~      the Ii3teritn Period, Api•ii 1, 2016 tl~rouglz Jule

 12, 2019, GMCU also seeks final approval offees a~~d expenses pre~~iously appz•oved by the Co~irt

 on an interim basis as shown above in the ~'ee Application Histoa~y, Together,far the Fina! Pe~•iod,

 GMCO seeks appz•ov11 of fees totaling $136,310,00 ancf rein~burseme~~t of expenses totaling

 $~,aas.go,

          i~t.        Pursuant to Section 330 of tl~e Bankruptcy Code, it is z•espectfull}~ submitted that

the acnouut requested by GMCO for its accounting fees aiad casts is fail• and reasotrable givers (a)

tl~e cott~plaYitS~ of the case; (b) the time expended; (c) the nature and extent of the services

retldered; (d) the valise of such services; and (e} tlYe costs of caiilparable services other than in a

case under this title. See 11 U.S,C. 5 330.


         WHEREFORE, GMCO respectfully requests that the Court enter the Order subaa~itted

herewith granting GMCO,for the Intea•im Period, an allowance of$61,340.00 as compensation for

actual acid necessar}r      c~CCOlitItlll~ SeI•vices   rendered acid ~ 1,008.$0 for reimbttrse~net~t of actixal

expenses, and that sum be a«thorized for pay~nent, as well as granting final appz~ov~l of GMCO's

final fees in ttie sure of$136,3~O.Q0 and reiinbtirse~nezat of e~~~ens~s in tl~e sittn o£$1,008.&0 fog• a

total of$137,348.80, and grant such other and fiu•ti~er relief as this Court inlay deem just and proper.



                                                         GIULIA~O MILD               AND C()Ml'ANY, LX,C

                                                        I3}~:        f/~~ ~,f (/(r mac.,
                                                                     Do~ina M. Miller, C~'A


 Dated: June Z~ 2019


c~se~o. ~s-io~a2~cc
